United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3569
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Lorenzo Diaz,                            *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 30, 2001
                                Filed: June 5, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       In this appeal following the grant of a reduction in sentence under Federal Rule
of Criminal Procedure 35(b), Lorenzo Diaz challenges the sentence imposed by the
district court.1 His counsel has filed a brief and moved to withdraw pursuant to Anders
v. California, 386 U.S. 738 (1967), arguing that the district court did not explain
adequately its downward departure. Counsel’s arguments amount to a challenge of the
extent of the departure. We have no jurisdiction to review on such grounds.


      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
See United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam)
(dismissing appeal where Anders brief challenged extent of Rule 35(b) reduction
because appeal is not based on any criteria listed in 18 U.S.C. § 3742(a)).

      Accordingly, we dismiss this appeal for lack of jurisdiction, and grant defense
counsel’s motion to withdraw. We also grant Diaz’s motion to seal the Anders brief
and we direct the clerk to seal both the brief and the Rule 35(b) hearing transcript.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-